         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________

JANE DOE,
                                                                     Case No. 20-CV-8429
                       Plaintiff,

               - against -                                           COMPLAINT

                                                                     Jury Trial Demanded
CITY OF NEW YORK, EDWIN CRESPO,
and GINO PELAEZ,

                  Defendants.
______________________________________


       Plaintiff, by her attorneys Crumiller P.C., as and for her complaint against Defendants,

alleges as follows:

                                PRELIMINARY STATEMENT

1.     Plaintiff, an Assistant District Attorney in the Bronx (“ADA”) was sexually assaulted by

a New York Police Department (“NYPD”) officer in 2016 while at work. After complaining

about the incident repeatedly and to multiple supervisors, and following up regarding any

repercussions over the course of a year, Plaintiff lost hope that her employer would take any

remedial action against the officer. To this day, the officer remains employed by NYPD even

though he has additionally been arrested for Operating a Motor Vehicle While Under the

Influence of Alcohol in the interim.

2.     On August 3, 2019, Plaintiff went to a party with coworkers and was later raped by a

colleague – an investigator employed by the Bronx District Attorney’s Office (“BXDA”) – at her

home in Manhattan. Recalling the BXDA’s inaction when she had reported the earlier assault,

Plaintiff was reluctant to report this incident. Nonetheless, within two weeks of the assault,

Plaintiff reported the rape to the chief of her unit as well as the Special Victims Unit. Once more,


                                                 1
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 2 of 21




due to the BXDA’s negligence and its failure to take action or even respond to Plaintiff’s

inquiries regarding its investigation for many months, Plaintiff continued to report to work while

living in constant fear of encountering her assaulters.

3.     Plaintiff claims violations of Title VII of the Civil Rights Act of 1964, as amended, 42

USC § 2000e et seq., the New York State Human Rights Law, NY Exec Law § 296(1), and the

New York City Human Rights Law, NYC Admin Code § 8-107(1)(a); violation of the New York

City Victims of Gender-Motivated Violence Protection Act, NYC Admin. Code §§ 8-901 to 8-

907; a violation of 42 USC § 1983 (a claim made pursuant to Monell v. Department of Social

Services, 436 U.S. 658 (1978)); negligent infliction of emotional distress; intentional infliction of

emotional distress; false imprisonment; assault and battery.

                                 JURISDICTION AND VENUE

4.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

and 1343, as Plaintiff has asserted claims that arise under federal laws of the United States. This

Court has supplemental jurisdiction over Plaintiff’s state and city law claims pursuant to 28

U.S.C. § 1367, as those claims are so related to federal claims in this action such that they form

part of the same case or controversy.

5.       Venue is proper in the Southern District of New York pursuant to 29 U.S.C. §

1391(b)(2), because the events giving rise to Plaintiff’s claims occurred within the Southern

District of New York.

                     EXHAUSTION OF ADMINSTRATIVE REMEDIES

6.       On May 29, 2020, Plaintiff filed a timely Charge of Discrimination with the U.S. Equal

Employment Opportunities Commission (“EEOC”) as to her Title VII claims only.

7.       On September 8, 2020, Plaintiff requested that the EEOC issue her a Notice of Right to



                                                 2
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 3 of 21




Sue. Plaintiff received the Notice of Right to Sue on October 6, 2020.

8.      On August 3, 2020, Plaintiff filed a motion in New York State Supreme Court seeking

leave to file a Notice of Claim against Defendant City of New York for her sexual assault claims

against NYPD Officer Edwin Crespo, her sexual assault claims against BXDA Investigator Gino

Pelaez, and BXDA’s egregious failure and refusal to take appropriate action in response to her

reports thereof. Plaintiff at this time is waiting for the New York State Supreme Court’s ruling

on this motion. This administrative prerequisite relates to the claims against the City of New

York (NYPD and BXDA) only.

                                            PARTIES

9.      Plaintiff Jane Doe is a 29-year-old woman who resides in the State of New York, County

of New York. After the trauma of the sexual assaults and their aftermath, she left the Bronx

DA’s Office and is now a prosecutor in another prosecutor’s office.

10.     Defendant City of New York is a municipal corporation duly incorporated and authorized

under the laws of the State of New York. The City of New York is authorized under the laws of

the state of New York to maintain a police department and a District Attorney’s office, which act

as its agents in the area of law enforcement and prosecution, respectively, and for which it is

ultimately responsible. The City assumes the risks incidental to the maintenance of a police force

and law enforcement, and the employment of police officers and District Attorney employees.

11.     Defendant Edwin Crespo is an individual employed by the New York City Police

Department. Upon information and belief, he resides in the State of New York, County of New

York.

12.     Defendant Gino Pelaez is an individual currently employed by the Bronx DA’s Office.

Upon information and belief, he resides in the State of New York, County of Westchester.




                                                 3
           Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 4 of 21




                                     STATEMENT OF FACTS

                                   The 2016-2017 Crespo Incident

13.        On or about November 15, 2016, Plaintiff met with NYPD Officer Edwin Crespo, the

arresting officer on a case being handled by Plaintiff, in her cubicle at the Bronx DA’s Office.

14.        During the meeting, Plaintiff was sitting in her chair in her cubicle, while Officer

Crespo was sitting in another chair right next to her. Over the course of the meeting, Officer

Crespo moved his chair closer and closer to Plaintiff. Plaintiff was wearing a dress. After moving

his chair so close to Plaintiff’s so that their chairs were basically touching, Officer Crespo placed

his hand on Plaintiff’s right inner thigh and slid his hand up and down her thigh. His hand

reached about one or two inches away from her vagina.

15.        A police officer witnessed the assault and informed Plaintiff’s colleague, ADA Justin

Thompson, that he suspected Plaintiff may be in distress. ADA Thompson came over to ensure

Plaintiff’s safety, but by the time he arrived, Officer Crespo had removed his hand from

Plaintiff’s leg. ADA Thompson remained with Plaintiff until Officer Crespo was asked to leave.

During that time, Plaintiff was in complete shock and paralyzed by the sheer audacity of the

assault.

16.        Within minutes of the incident, Plaintiff told ADA Thompson exactly what had

happened, and also told her colleague, ADA Jennifer Seeba, Criminal Enterprise Bureau, that

Officer Crespo had just assaulted her.

17.        Plaintiff also simultaneously notified ADA Brian Connor, Public Integrity Bureau, that

Officer Crespo had just assaulted her.

18.        Within an hour, she went to her supervisor ADA Jessica Lupo’s office to report the

assault, in accordance with the BXDA’s sexual harassment protocols. ADA Lupo encouraged




                                                   4
             Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 5 of 21




Plaintiff to report the assault to her own supervisor, Economic Crimes Bureau Chief William

Zelenka. ADA Lupo accompanied Plaintiff to Chief Zelenka’s office, where Plaintiff told him,

still in a state of shock, that Officer Crespo had assaulted her.

19.          Plaintiff was understandably concerned about several upcoming meetings with Officer

Crespo that she had scheduled in the coming days, in connection with an upcoming trial. She

expected that BXDA would ensure her health and safety by making some sort of alternative

arrangements. However, it made no effort to do so.

20.          Instead, Chief Zelenka instructed Plaintiff to attend the meetings and that she seek out a

male ADA to escort her to the meetings. Plaintiff felt Chief Zelenka’s response to her assault

was humiliating, demeaning, and did not take her allegations seriously.

21.          Upon information and belief, Officer Crespo suffered no consequences for committing

the assault, and BXDA’s management took no steps to address Plaintiff’s complaint.

22.          Under these circumstances, Plaintiff met with Officer Crespo on two additional

occasions. During one of the trial preparation sessions, ADA Justin Thompson was present;

during the other, ADA Joshua Satter was present.

23.          On September 25, 2017, Plaintiff received information from the Bronx Grand Larceny

Squad that Officer Crespo had been suspended from active duty after his involvement in a

domestic violence incident.1 Learning that Officer Crespo had continued to commit further

violent acts made Plaintiff even more uncomfortable and fearful. She finally worked up the

courage to inform Chief Zelenka that she could not work directly with her assailant anymore.

Only at that point – almost ten months after the assault had occurred – did the DA’s Office

finally reassign Plaintiff’s cases involving Officer Crespo. However, the cases were assigned to



1
    Plaintiff also told two additional officers in the Grand Larceny Squad about Crespo’s assault.


                                                            5
          Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 6 of 21




ADA Aaron VanNostrand, Plaintiff’s officemate, and thus did little to alleviate Plaintiff’s fear,

anxiety, and discomfort in her working environment.

24.       On or about November 8, 2017, Plaintiff met with the BXDA’s then-EEO Officer

Cicely R. Harris2 to report both the assault by Officer Crespo and the BXDA’s horrific

mishandling of the aftermath. EEO Officer Harris told Plaintiff that she would notify NYPD

Internal Affairs Bureau (“IAB”) of the incident, and that she would assign someone from the

Public Integrity Bureau to investigate Chief Zelenka’s failure to take appropriate actions to

safeguard Plaintiff. That day, Plaintiff told Harris that she feared that Chief Zelenka would

retaliate against her for complaining about the assault and being forced to work with her

perpetrator. She requested a transfer to the Tax and Organizational Fraud Unit (“TOFU”) of the

Economic Crimes Bureau.

25.       Plaintiff never received a response in connection with her inquiry. She continued to feel

extremely uncomfortable working in the position where she had been forced to work with her

assailant, and then to demean herself further by having to solicit male colleagues to oversee what

should have been the regular performance of her professional responsibilities. Thus, on June 12,

2018, she requested to meet with the Executive Chief of the Investigations Division, Jean Walsh,

to follow up on her request to transfer out of her bureau and into TOFU.3

26.       Coincidentally, that same day, Officer Crespo was arrested for Operating a Motor

Vehicle While Under the Influence of Alcohol. He was also identified as the previously

unknown perpetrator of a separate incident from June 11, 2018, when he had driven his car into a

marked New York City Police Department Traffic Enforcement Patrol Car and then fled the


2
  Cicely Harris resigned from the Office of the Bronx District Attorney on December 6, 2019. Special Victims
Division Chief Joe Muroff was named interim EEO Officer/Career Counselor. As of May 25, 2020, the date of
Complainant’s EEO determination, Ricardo R. Granderson had been named EEO Officer.
3
  Jean Walsh is no longer with the DA’s Office.


                                                        6
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 7 of 21




scene of an accident (Arrest # B19620009, Docket # 2019BX012992). Officer Crespo was

charged with PL 145.00(1) Criminal Mischief in the 4th Degree, P.L. 120.15 Menacing, VTL

1212 Reckless Driving, and VTL 600(1)(a).

27.     As this news came to light, Plaintiff informed Division Chief Walsh that the officer who

had gotten arrested was the same officer who had assaulted her in 2016. Walsh had no prior

knowledge of the assault and was shocked to learn of the BXDA’s actions.

28.     To make matters worse, upon hearing that Officer Crespo had been arrested, other

NYPD officers from the Grand Larceny Squad nonchalantly commented to Plaintiff that they

“were not surprised” as Crespo was known to be a “bad cop.”

29.     On June 14, 2018, Walsh approved the transfer. Plaintiff was transferred to TOFU

where she was directly supervised by TOFU Chief W. Dyer Halpern (“Chief Halpern”), but still

worked under the general supervision of William Zelenka, as well as two others. Thus, this

transfer failed to give Plaintiff the true separation from Chief Zelenka to which she was entitled.

30.     Upon information and belief, NYPD failed to conduct any investigation whatsoever

regarding the assault, let alone take any remedial action. Indeed, to this day, Officer Crespo

remains employed by NYPD. Though he is currently assigned to the Property Clerk’s Office,

Plaintiff fears that she may come into contact with him in the course of future dealings remains

wholly unabated.

                                         The Pelaez Rape

31.     On the evening of August 3, 2019, Plaintiff attended a work party hosted by Chief

Halpern. The party was attended by numerous colleagues at the DA’s Office, including TOFU

Senior Accountant Investigator, Gino Pelaez (“Pelaez”). When a taxi arrived to take Plaintiff

home from the party, Pelaez followed Plaintiff into the car, without her consent. During the ride,




                                                 7
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 8 of 21




Pelaez became vulgar and aggressive. Pelaez attempted to place his hands on Plaintiff’s face and

to kiss her. Plaintiff tried to protest and fend him off, but he insisted, “It’s ok. You want it.”

32.      Despite her pleas for him to stop, Pelaez put his hands between Plaintiff’s legs and

penetrated her vagina with his fingers.

33.      When the cab arrived at Plaintiff’s home, Pelaez followed Plaintiff out of the cab and

told Plaintiff he needed to walk her inside. Plaintiff said no and told Pelaez to remain in the cab.

She then paid the cab fare with her credit card and got out of the cab. Pelaez followed Plaintiff to

her house. Petrified, Plaintiff tried to run away from Pelaez, but he caught up to her, grabbed her

keys from her hand and forced his way into her apartment.

34.      In the morning, Plaintiff woke up in her apartment, knowing she had been raped. Her

body was “black and blue” and her vaginal area was injured to the point where she could not sit

down or urinate comfortably for weeks.

35.      A few days after the incident, Plaintiff recorded a conversation in which she confronted

Pelaez about the incident. Pelaez apologized repeatedly for his behavior.

                                    The Botched Investigations

36.      Plaintiff recalled the BXDA’s response when she had reported the Crespo assault, and

was therefore extremely reticent to report the rape. Nevertheless, within two weeks, on August

15, 2019, Plaintiff summoned the courage to report it to Chief Halpern, and immediately

thereafter to ADA Sonya Tennell.

37.      That same day, Plaintiff was brought to a clinical therapist, Nicole Allen, at the DA’s

Office, and she further met with ADA Joseph Muroff, Chief of the Special Victims Division.

Chief Muroff advised Plaintiff to go to the NYPD Special Victims Unit (“SVU”)/ Manhattan

DA’s Office to make a police report. Plaintiff spoke with SVU Detective Timothy Trotter to




                                                   8
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 9 of 21




make this report. Detective Trotter asked Plaintiff why she had waited to report the incident and

Plaintiff explained to the detective that it was because of how the office had responded after the

incident with Officer Crespo. Plaintiff told Detective Trotter that she had complained to EEO

Officer Harris about Officer Crespo, but that Plaintiff had never been contacted by IAB after

that, nor had any actions been taken in response to her complaints.

38.      The very next day, on August 16, 2019, Plaintiff received a phone call from IAB

Lieutenant Phillip Sena. Sena informed her that he had just received an IAB report regarding the

2016 Crespo assault, almost three full years after she had reported it. Plaintiff was informed that

Detective Trotter had made this report.

39.      Detective Trotter was the detective assigned to investigate the Pelaez matter.

40.      Plaintiff was instructed, against her will, to take several days off as administrative leave.

She was informed that the BXDA’s Chief of Staff ADA Odalys C. Alonso would be the contact

person for the investigation of the incident.

41.      That same day, Plaintiff gave a statement to IAB regarding the 2016 assault. IAB

Sergeant King has been assigned to the investigation of the 2016 Crespo assault. It remains

unclear to date whether any investigatory actions whatsoever have been taken.

42.      Vanessa Puzio, Supervising Attorney for the Sex Crimes Unit, Special Victims Bureau,

and the Attorney-in-Charge of Work-Related Sexual Violence Initiatives, was assigned from the

Manhattan District Attorney’s Office to interview Plaintiff. However, Ms. Puzio later informed

Plaintiff that, during the extraordinary years-long delays caused by the BXDA’s negligent failure

and refusal to take the appropriate reporting steps about the assault, the statute of limitations to

bring charges against Crespo had expired and as a result, criminal charges could not be filed.




                                                  9
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 10 of 21




43.      Meanwhile, Detective Trotter and Assistant District Attorney Mimi C. Mairs were

assigned to the Pelaez investigation.

44.      On August 19, 2019, Plaintiff sent ADA Alonso a video containing her confrontation

with Pelaez by means of a Google drive file.

45.      On August 20, 2019, ADA Alonso told Plaintiff that the DA’s Office had not yet

decided to take any action against Pelaez.

46.      The next day, on August 21, 2019, Plaintiff asked ADA Alonso to be notified if Pelaez

would be at work the following day, so that she could steel herself to return to work yet again

with her assailant, this time one who had brutally raped her. She received no response.

47.      However, on August 22, 2019, the same day that Plaintiff returned to work, she met

with ADA Alonso to request EEO and Workplace Violence forms so that she could report the

attack. During the meeting, Plaintiff was told that Pelaez had been placed on paid administrative

leave.

48.      On August 22, 2019, ADA Mairs told ADA Alonso and ADA Muroff that she planned

to interview several DA’s Office employees about the Pelaez rape. The following day, an email

was sent to all of the potential witnesses on the same email chain, instead of them being blind-

copying. In doing so, the names of the witnesses were disclosed to the entire group, despite

instructions from ADA Mairs to consider the matter sensitive and to “use the utmost discretion.”

Additionally, ADA Mairs had served upon the Bronx DA’s Office a Grand Jury Subpoena

demanding, among other items, therapy notes related to Plaintiff’s disclosure of her sexual

assault by Gino Pelaez. A copy of this confidential subpoena was also improperly forwarded to

at least some of the witnesses.




                                                10
        Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 11 of 21




49.     On August 27, 2019, Plaintiff submitted a Workplace Violence Accident Report to the

DA’s Office, per ADA Alonso’s recommendation during the August 22, 2019, meeting. To date,

no one has investigated or responded to this claim, despite Plaintiff’s repeated inquiries to ADA

Alonso. This seems to be an avenue of redress touted by the Bronx DA’s Office but with no

legitimate purpose.

50.     On August 29, 2019, she submitted an EEO complaint.

51.     Two months went by without an update while Plaintiff continued going to work every

day not knowing if and when Pelaez would be returning.

52.     On October 29, 2019, ADA Mairs told Plaintiff that the Manhattan DA’s Office would

not be pressing charges against Pelaez. Due to a notorious loophole in the New York Penal Code,

a voluntarily intoxicated individual is not considered mentally incapacitated. Therefore,

prosecutors are unlikely to bring sex crime charges in cases where the victim became voluntarily

intoxicated and was unable to consent, even if a reasonable person would have understood that

the victim was incapacitated.

53.     The following day, October 30, 2019, Plaintiff relayed this information to ADA Alonso,

and asked for an update about status of the internal EEO and workplace violence investigations.

Despite the fact that over two months had passed since the incident, ADA Alonso told Plaintiff

that the EEO and workplace violence investigations “will proceed now and again we would need

to gather what DANY has done in this investigation” (emphasis added).

54.     Plaintiff followed up on November 4, November 6, November 18, November 25, and

December 10, 2019, fruitlessly trying to find out what was going on with the investigation. Each

time, either she was ignored, was told no one had been assigned to investigate yet, and/or was

told that Pelaez remained on paid administrative leave without any indication as to when he was




                                                11
        Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 12 of 21




expected to return.

55.      On December 11, 2019, Plaintiff finally met with ADA Alonso and Chief Muroff of the

Special Victims Division in response to her repeated inquiries regarding the status of the

investigation. Alonso told Plaintiff that Pelaez’s paid administrative leave was extended during

the pendency of the EEO and the Workplace Violence investigations. She stated that ADA James

Brennan, Deputy Division Chief, Trial Division, had been newly assigned to lead the EEO

investigation. Nobody was assigned as of that date as to the Workplace Violence investigation,

nor did Plaintiff understand the purpose of the Workplace Violence investigation except that she

seemed to be receiving a bureaucratic runaround.

56.      On December 17, 2019, ADA James Brennan asked Plaintiff to re-send copy of the

video of the post-assault confrontation with Pelaez. He told her that nobody had attempted to

access the file in time, and thus the link had expired.

57.      On December 30, 2019, Plaintiff met with ADA Brennan and told her what had

happened to her. Plaintiff told ADA Brennan that she was seeing a therapist and a psychiatrist

for anxiety, and was going to start EMDR therapy for her PTSD. Additionally, Plaintiff

provided witness names, as requested, to ADA Brennan. Plaintiff told ADA Brennan that while

she felt comfortable continuing to do her job, under no circumstances would she feel comfortable

working in the same building for the same employer as her rapist.

58.      Following that conversation, Plaintiff never heard from ADA Brennan or ADA Alonso

about the investigation.

59.      On January 24, 2020, the undersigned counsel contacted the Bronx DA’s Office on

Plaintiff’s behalf, informing the office that counsel had been retained in connection with the

incidents described herein. Upon information and belief, Bronx DA immediately thereafter




                                                 12
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 13 of 21




began contacting the witnesses they had failed to contact for the previous four months.

60.      Four months after counsel’s appearance, on May 26, 2020, Plaintiff was informed via

letter from EEO Officer Ricardo R. Granderson that the EEO investigation had been completed.

Plaintiff’s claim was substantiated.

                                FIRST CAUSE OF ACTION:
                         Gender Discrimination in Violation of Title VII
                          Against Defendant City of New York (BXDA)

61.      Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as it fully set forth herein.

62.      In violation of Title VII, BXDA discriminated against Plaintiff in the terms and

conditions of her employment, on the basis of her gender, and created a hostile work

environment, by taking no action against the Officer Crespo, by forcing her to continue working

with the man who sexually assaulted her, by forcing her to obtain a male escort to her meetings

with him and by knowingly allowing Officer Crespo, who had a history of serious infractions

and poor behavior, have regular contact with Plaintiff.

63.      The hostile work environment to which Plaintiff was subjected was severe and pervasive

and unreasonably interfered with her work performance.

64.      BXDA’s unlawful discrimination caused Plaintiff to suffer emotional suffering and

distress, mental anguish, loss of enjoyment of life, humiliation and embarrassment.

                              SECOND CAUSE OF ACTION:
                      Gender Discrimination in Violation of the NYCHRL
                         Against Defendant City of New York (BXDA)

65.      Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as it fully set forth herein.




                                                 13
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 14 of 21




66.      In violation of the NYCHRL, BXDA discriminated against Plaintiff in the terms and

conditions of her employment, on the basis of her gender, and created a hostile work environment,

by forcing her to continue working with the man who sexually assaulted her and by forcing her to

obtain a male escort to her meetings with him.

67.      The hostile environment to which Plaintiff was subjected was severe and pervasive,

unreasonably interfered with her work performance.

68.      BXDA’s unlawful discrimination caused Plaintiff to suffer emotional suffering and

distress, mental anguish, loss of enjoyment of life, humiliation and embarrassment.

                               THIRD CAUSE OF ACTION:
                        Gender Discrimination in Violation of the NYSHRL
                           Against Defendant City of New York (BXDA)

69.      Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as it fully set forth herein.

70.      In violation of the NYSHRL, BXDA discriminated against Plaintiff in the terms and

conditions of her employment, on the basis of her gender, and created a hostile work environment,

by forcing her to continue working with the man who sexually assaulted her and by forcing her to

obtain a male escort to her meetings with him.

71.      The hostile environment to which Plaintiff was subjected was severe and pervasive, and

unreasonably interfered with her work performance.

72.      BXDA’s unlawful discrimination caused Plaintiff to suffer emotional suffering and

distress, mental anguish, loss of enjoyment of life, humiliation and embarrassment.




                                                 14
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 15 of 21




                            FOURTH CAUSE OF ACTION:
                        Crime of Violence Motivated by Gender -
            New York City Victims of Gender-Motivated Violence Protection Act
                           NYC Admin. Code §§ 8-901 et seq.
                          Against Defendants Crespo and Pelaez

73.      Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as if fully set forth herein.

74.      Defendant Crespo’s acts described above violate Section 8-904 of the New York City

Administrative Code.

75.      By forcibly placing his hand on Plaintiff’s inner thigh and sliding his hand up and down

her thigh, Defendant Crespo has engaged in crimes of violence as defined in the New York City

Administrative Code Section 8-903. Placing his hand on Plaintiff’s inner thigh and sliding it up

and down her leg constitutes forcible touching, a class A misdemeanor and a violation of N.Y.

Penal Law § 130.52.

76.      Defendant Crespo’s crimes of violence were motivated by Plaintiff’s gender as defined

in the New York City Administrative Code § 8-903, as evidence by the facts set forth above,

Defendant’s forceful way in which he treated Plaintiff.

77.      Defendant Pelaez’s acts described above violate Section 8-904 of the New York City

Administrative Code.

78.      By raping Plaintiff and by forcibly inserting his fingers into Plaintiff’s vagina,

Defendant Pelaez has engaged in crimes of violence as defined in the New York City

Administrative Code § 8-903. Forcing Plaintiff to have sexual intercourse against her will

constitute rape in the first degree, a class B felony and a violation of N.Y. Penal Law § 130-35.

Forcibly inserting his finger into Plaintiff’ vagina constitutes aggravated sexual abuse in the first

degree, another class B felony and a violation of N.Y. Penal Law § 130.70.




                                                 15
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 16 of 21




79.      Defendant Pelaez’s crimes of violence were motivated by Plaintiff’s gender as defined

in the New York City Administrative Code § 8-903, as evidence by the facts set forth above,

Defendant’s forceful and cruel ways in which he treated Plaintiff.

80.      As a result of Defendant Pelaez’s crimes of violence motivated by gender against

Plaintiff, Plaintiff has been damaged and is entitled to compensatory damages in an amount to be

determined at trial and to attorneys’ fees and costs.

81.      Defendant Pelaez’s actions in violation of the New York City Victims of Gender-

Motivated Violence Protection Act were intentional, done with malice, and/or showed deliberate,

willful, wanton, and reckless indifference to Plaintiff’s rights, for which she is entitled to an

award of punitive damages.

                                  FIFTH CAUSE OF ACTION:
                                (Monell Claim under 42 U.S. § 1983)
                       Against Defendant City of New York (BXDA and NYPD)

82.     Plaintiff repeats and realleges each and every allegation set forth above as though fully set

forth at length herein.

83.     That by virtue of the Office of The Bronx District Attorney, District Attorney Darcel D.

Clark and Executive Assistant District Attorney Odalys C. Alonso’s failure and refusal to

adequately investigate Crespo and Pelaez’s actions against Plaintiff, acquiescence in Crespo’s

conduct, failure to take any remedial action against Crespo, allowing Crespo to remain employed as

an officer with the NYPD, gross negligence in their supervision of Crespo, and deliberate

indifference to the rights of others by failing to act on information that Plaintiff’s constitutional rights

had been violated by Crespo and Pelaez, the City of New York, which employed these policymakers

during the relevant time period, exhibited a de facto custom, policy, or usage of unconstitutional

conduct sufficient for the imposition of municipal liability under Monell v. Dept. of Social Services,

436 U.S. 658 (1978).



                                                    16
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 17 of 21




                              SIXTH CAUSE OF ACTION:
      Sexual Assault & Battery, Rape, Criminal Sexual Act, Aggravated Sexual Abuse
                                       CPLR 213-c
                                 Against Defendant Pelaez

84.      Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as if fully set forth herein.

85.      Defendant Pelaez’s assault and battery above constitutes rape in the first degree as

defined in N.Y. Penal Law § 130.35, a criminal sexual act in the first degree as defined in N.Y.

Penal Law § 130.50, and aggravated sexual abuse in the first degree as defined in N.Y. Penal

Law § 130.70.

86.      As a result of Defendant Pelaez’s acts, Plaintiff has been damaged and brings these civil

claims for the physical and psychological injuries she suffered.

87.      Defendant Pelaez’s acts were intentional, done with malice, and /or show a deliberate,

willful, wanton, and reckless indifference to Plaintiff’s rights, for which she is entitled to an

award of punitive damages.

                               SEVENTH CAUSE OF ACTION:
                           Intentional Infliction of Emotional Distress
                                    Against Defendant Pelaez

88.      Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as if fully set forth herein.

89.      Defendants engaged in extreme and outrageous conduct, beyond the bounds of decency

tolerated in a civilized society.

90.      Defendants intended to cause, or disregarded a substantial probability of causing, severe

emotional distress to Plaintiff.

91.      As a result of said conduct, Plaintiff suffered from severe emotional distress, and

continues to do so.


                                                  17
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 18 of 21




                                  EIGHTH CAUSE OF ACTION:
                                       False Imprisonment
                                     Against Defendant Pelaez

92.      Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as if fully set forth herein.

93.      Defendant Pelaez intentionally, unlawfully and falsely imprisoned Plaintiff in her

apartment when he sexually assaulted and battered her.

94.      Plaintiff did not consent to this confinement, which was not otherwise privileged.

95.      In addition to being intentional and deliberate, Defendant’s unlawful imprisonment of

Plaintiff has the character of outrage associated with crime, thereby entitling Plaintiff to an

award of punitive damages.

96.      Therefore, Defendant is liable to Plaintiff for emotional distress and other compensatory

damages, punitive damages, prejudgment interest, post-judgment interest, attorneys’ fees, costs

and disbursements.

                                 NINTH CAUSE OF ACTION:
                            Negligent Infliction of Emotional Distress
                            Against Defendant City of New York (BXDA)

97.      Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as if fully set forth herein.

98.      Defendant BXDA breached a duty owed directly to Plaintiff that endangered her

physical safety, caused her to fear for her own safety, and failed to provide her with a safe work

environment.

99.      As a result of said conduct, Plaintiff experienced emotional suffering and distress,

mental anguish, loss of enjoyment of life, humiliation, embarrassment, and economic damages.




                                                 18
         Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 19 of 21




                                TENTH CAUSE OF ACTION:
                                          Negligence
                     Against Defendant City of New York (BXDA and NYPD)

100.     Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as if fully set forth herein.

101.     Defendant BXDA breached a duty owed directly to Plaintiff by the above actions and

failure to take actions, thereby endangering her physical safety, causing her to fear for her own

safety, and failing to provide her with a safe work environment.

102.     Defendant BXDA could have foreseen that this breach would cause Plaintiff harm as

she alerted Defendant BXDA immediately of both Defendant Crespo’s and Defendant Pelaez’s

assaults towards Plaintiff.

103.     Defendant NYPD breached a duty owed directly to Plaintiff by the above actions and

failure to take actions, thereby endangering her physical safety, causing her to fear for her own

safety, and failing to provide her with a safe work environment.

104.     Defendant NYPD could have foreseen that this breach would cause Plaintiff harm as she

alerted Defendant NYPD of Defendant Crespo’s assaults towards her soon after its occurrence.

105.     As a result of said conduct, Plaintiff experienced emotional suffering and distress,

mental anguish, loss of enjoyment of life, humiliation, embarrassment, and economic damages.

                              ELEVENTH CAUSE OF ACTION:
                                      Negligent Retention
                           Against Defendant City of New York (NYPD)

106.     Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as if fully set forth herein.

107.     Defendant NYPD acted negligently and breached a duty owed directly to Plaintiff by

the above actions and by failing to investigate and/or discharge Defendant Crespo after




                                                 19
        Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 20 of 21




Defendant NYPD knew or should have known of Defendant Crespo’s assaults towards Plaintiff.

108.    Defendant NYPD knew or should have known about Defendant Crespo’s conduct

before August 16, 2019, almost three full years after Defendant Crespo assaulted Plaintiff and

after Plaintiff reported the assault. Nonetheless, Defendant NYPD did not discharge Defendant

Crespo and he continues to work for Defendant NYPD at the Property Clerk’s Office.

109.    As a result of said conduct, Plaintiff experienced emotional suffering and distress,

mental anguish, loss of enjoyment of life, humiliation, embarrassment, and economic damages.

       WHEREFORE, Plaintiff respectfully requests that the Court grant her the relief

requested as follows:

   1. An award of damages to be determined at trial to compensate Plaintiff for all non-

       monetary and compensatory harm, including, but not limited to, compensation for her

       physical injuries, pain and suffering, PTSD, humiliation, embarrassment, stress and

       anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering;

   2. An award of punitive damages, in an amount to be determined at trial, sufficient to deter

       Defendants from engaging in future illegal and/or wrongful conduct;

   3. An award of costs that Plaintiff incurred in this action, as well as her reasonable

       attorneys’ fees, to the fullest extent permitted by law; and

   4. Such other and further relief as the Court may deem just and proper.




                                                20
       Case 1:20-cv-08429-ALC Document 24 Filed 02/26/21 Page 21 of 21




Dated: Brooklyn, New York
       October 8, 2020


                                          Respectfully submitted,

                                          _____________________
                                          Julia Elmaleh-Sachs
                                          Susan K. Crumiller
                                          Crumiller P.C.
                                          16 Court St, Ste 2500
                                          Brooklyn, NY 11241
                                          (212) 390-8480
                                          jes@crumiller.com
                                          susan@crumiller.com
                                          Attorneys for Plaintiff




                                     21
